DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Species 4, Figs. 19-21 in the reply filed on October 5, 2021 is acknowledged.
Claims 4-6, 14-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.
The disclosure is objected to because of the following informalities: On page 1, line 12, “22$” should read --22%--.  (It is noted that applicant made this amendment in the Remarks section of the restriction election.  This amendment should be made by applicant in a separate amendments to the specification section of applicant’s next response).  On page 16, line 8, “156” should read --158--.  On page 22, line 8, “10C” should read --10B--.   
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  In claim 12, line 1, there is no antecedent basis for “said stopper”.  It appears that claim 12 should depend from claim 11.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 2, it is unclear what constitutes a direct coupling with the limitation “directly coupled”.  In particular, does this preclude fasteners, or a weld, for example.  In addition, it is the examiner’s contention that the vehicle and its bottom wall are not being positively claimed.  Accordingly, it is unclear what “directly coupled to the bottom wall of the main housing” requires in the claim.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis 4,747,181.
It is first noted that the vehicle, its sidewall, main housing, bottom wall and steps are not regarded as being positively claimed.  
Re claim 1, Davis teaches an apparatus for an outward-swing door of an RV.  The apparatus comprising a connecting structure 22, 23, 24, 25 for coupling (at least indirectly coupling) to a bottom wall 19 in fig. 6, a base structure 7 at least indirectly coupling to the connecting structure by way of elements 9, 4, 2, 25 
Re claim 2 (as best understood), the connecting structure 22, 23, 24, 25 is directly coupled to the bottom wall 19 in fig. 6.
Re claim 3, a stair structure 25, 26, extends from the bottom wall of the vehicle, and the connecting structure 22, 23, 24, 25 is at least indirectly coupled to the stair structure at element 22, thereby coupling to the bottom wall 19.
Re claim 7, the base structure 7 comprises an elongated body 11 which is hollow at opening 12, which opening 12 demountably receives portion 5 and padlock hasp 31 of the blocking structure.
Re claim 8, the hollow body 11 includes a bottom wall 14 in fig. 5.
Re claim 9, the blocking structure 2, 3 comprises a coupling structure 5, 8, 31 for demountably coupling to the base structure 7 at the element 11.
Re claim 10, the coupling structure includes a post 31 receivable in the hollow body 11, which post comprises a locking structure which locks to the body 32 of the padlock.
Re claim 13, the blocking structure includes a crossbar 2 extending from the coupling structure 5 in fig. 3.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis 4,747,181 in view of Firth 1,622,999.

Re claim 11, Firth teaches a padlock hasp post 13 having a stopper 13’ for delimiting a position of the post with respect to the body 10 of the padlock.
Re claim 12, the stopper 13’ is a radial protrusion extending from the post 13. 
It would have been obvious to provide a stopper protrusion on the post 31 of Davis to delimit the position of the post with respect to the body of the padlock and the hollow body 11 of Davis, to provide the locking position of the post relative to the padlock body, and to prevent tampering tools from being inserted between the padlock hasp and the padlock body, as disclosed on page 1, lines 54-58 of Firth.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis 4,747,181 in view of Petryshyn 8,794,866.
Re claim 17, Petryshyn teaches that a barricade is well known to include two coupling structures 15 in fig. 1 and a crossbar 16 or curved crossbar 50 which extends from top end portions of the coupling structures 15.  It would have been obvious to modify the blocking structure 3 of Davis to include two coupling structures and a crossbar, in view of the teaching of Petryshyn, to define more surface area contact with the door, to aid in blocking further movement of the door of Davis.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Ganimian 6,308,996 also teaches a barricade apparatus for being mountable to steps of a RV.  Johnson 6,349,573 teaches a barricade apparatus in fig. 1 for being mounted adjacent an outwardly opening door of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 30, 2021